Title: From George Washington to the Board of War, 28 February 1779
From: Washington, George
To: Board of War


Gentlemen.
Head Quarters [Middlebrook] 28th feby 1779.

I have received the letters which you did me the honor to write the 22d & 23d inst. In consequence of the first—I have written to Col. Bland appointing him to the command at Charlotteville—and inclosing the Resolve of Congress relative to the general superintendence of the Governor and Council of Virginia—for his direction—As Col. Bland in my opinion answers the description of the Officer which you think that duty requires—and has already had some acquaintance with the Conventioners—I have every reason to hope that he will give satisfaction.
I have received from the Boards pay Master Specie equal in value to £375 Currency—for which I transmit duplicate Receipts as he desires. I have the honor to be &c.
